Opinion issued April 28, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00842-CR
                           ———————————
                FREDERICK DOUGLAS BRANCH, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Case No. 1407881


                         MEMORANDUM OPINION

      Appellant, Frederick Douglas Branch, pleaded guilty to the offense of

unlawful possession of a firearm by a felon without an agreed recommendation as

to punishment with the State. The trial court ordered a pre-sentence investigation.

At the conclusion of the pre-sentence investigation, a hearing was held on
September 4, 2014, during which the trial court found appellant guilty and

sentenced him to confinement for three years.

      Appellant’s counsel on appeal has filed a brief stating that the record

presents no reversible error, that the appeal is without merit and is frivolous, and

that the appeal must be dismissed or affirmed. See Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, (1967). The brief meets the requirements of Anders by

presenting a professional evaluation of the record and detailing why there are no

arguable grounds for reversal. Id. at 744, 87 S.Ct. at 1400; see also High v. State,

573 S.W.2d 807, 810 (Tex. Crim. App. 1978).

      Counsel represents that he has served a copy of the brief on appellant.

Counsel also advised appellant of his right to examine the appellate record and file

a pro se brief. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).

More than 30 days have passed, and appellant has not filed a pro se brief. Having

reviewed the record and counsel’s brief, we agree that the record contains no

arguable issues for appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 1 Attorney E. Chevo Pastrano must immediately send the notice required


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
                                           2
by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court.

      We deny as moot any pending motions.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
      App. 2005).


                                           3